Judgment, Supreme Court, New York County (Richard Carruthers, J., at suppression hearing; Jeffrey Atlas, J., at plea and sentence), rendered August 31, 1994, convicting defendant of attempted criminal *705possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of SVs to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The court correctly found that defendant failed to meet his burden of establishing a legitimate expectation of privacy in the premises, where defendant’s claim that he was an “overnight guest” in the apartment is unsupported by the record. We see no reason to disturb the court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761). The evidence, including hearsay rendered admissible by CPL 710.60 (4), established that armed trespassers had taken over the apartment, which was supposed to be vacant, and that defendant’s connection with the apartment was entirely that of a trespasser, notwithstanding his claimed relationship with a former tenant (see, People v Jose, 252 AD2d 401). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.